                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF
 AMERICA
                                                    CRIMINAL No. 17-CR-10243-IT

        v.

 CHRISTOPHER CONDRON

         Defendant


                               [PROPOSED] SCHEDULING ORDER


        The Government and Defendant respectfully request the court to issue the following

scheduling order in light of the new trial date of June 17, 2019.

        The parties shall by April 29, 2019, file proposed voir dire questions, proposed jury

instructions, and a trial brief.

        Motions in limine, if any, shall be filed with supporting memoranda by April 29, 2019.

Responses to any motion in limine shall be filed by May 13, 2019.

        Statements (as defined in 18 U.S.C. § 3500(e) and Fed. R. Crim. P. 26.2(f)) of witnesses

each party intends to call in its case-in-chief shall be produced by May 27, 2019.

        The government shall by May 27, 2019:

        (a)     Disclose to the defendant the exculpatory information identified in Local Rule

                116.2 that has not been previously produced;

        (b)     Disclose to the defendant a general description (including the approximate date,

                time, and place) of any crime, wrong, or act the government proposes to offer

                pursuant to Fed. R. Evid. 404(b);
       (c)        Absent written objection, provide the defendant with the names and addresses of

                  witnesses the government intends to call at trial in its case-in- chief. If the

                  government subsequently forms an intent to call any other witness, the

                  government shall promptly notify the defendant of the name and address of that

                  prospective witness; and

       (d)        Absent written objection, provide the defendant with copies of the exhibits and a

                  premarked list of exhibits the government intends to offer in its case-in-chief. If

                  the government subsequently decides to offer any additional exhibit in its case-in-

                  chief, the government shall promptly provide the defendant with a copy of the

                  exhibit and a supplemental exhibit list.

       The defendant shall by June 3, 2019:

       (a)        Absent written objection, provide the government with the names and addresses

                  of the witnesses the defendant intends to call in his case-in chief. If the defendant

                  subsequently forms an intent to call any other witness in his case-in-chief, he shall

                  promptly notify the government of the name and address of that witness; and

       (b)        Absent written objection, provide the government with copies of the exhibits and

                  a premarked list of the exhibits the defendant intends to offer in his case-in-chief.

                  If the defendant subsequently decides to offer any additional exhibits in his case-

                  in-chief, he shall promptly provide the government with a copy of the exhibit and

                  a supplemental exhibit list.

       The parties shall by June 3, 2019 file a written stipulation of any facts that they agree are

not in dispute.




                                                     2
                         Respectfully submitted,



Date: January 25, 2019   By:    /s/ Elysa Q. Wan
                                Neil J. Gallagher
                                Elysa Q. Wan
                                Assistant United States Attorneys



Date: January 25, 2019   By:    /s/ William M. White Jr.
                                William M. White Jr.
                                218 Lewis Wharf
                                Boston, MA 02110
                                Counsel for Christopher Condron




                            3
                                CERTIFICATE OF SERVICE


I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants .

                                             /s/ Elysa Q. Wan
                                             Elysa Wan
                                             Assistant United States Attorney




Date: January 25, 2019




                                                 4
